Exhibit 10.16

BAZAARVOICE, INC.

2012 EMPLOYEE STOCK PURCHASE PLAN

OFFER DOCUMENT

 

TO:

<<Employee Name>>

FROM:

##, ##

SUBJECT:

2012 Employee Share Purchase Plan – Australian Offer Document – Subscription
Agreement

DATE:

[xx], 2014

You are offered the opportunity to participate in the Bazaarvoice, Inc. 2012
Employee Stock Purchase Plan (the “Plan”) and subscribe to purchase shares of
the Company’s Common Stock in accordance with the Plan and the attached
Subscription Agreement for Non-U.S. Participants (the “Agreement”).

If you accept the offer, payroll deductions will be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Plan. If you do not withdraw from an Offering Period, any
accumulated payroll deductions will be used to automatically exercise my option
and purchase Common Stock under the Plan.

Attached to this offer document is a copy of the Plan, the Agreement and a copy
of the Prospectus for the Plan. The Prospectus contains important information
regarding the Plan, including information regarding the rights and obligations
attaching to shares purchased under the Plan. You should read the Prospectus
carefully.

The offer to participate in the Plan is open for acceptance by you until 5:00 pm
AEST on [xx] 2014, unless the offer period is extended by Bazaarvoice Inc., (the
“Offer Period”) and, if not accepted by then, it will lapse.

By accepting this offer you are agreeing to abide by the terms of the Plan and
the attached Agreement. To accept this Award and indicate your agreement to
abide by the terms of the Plan and the attached Agreement, you must indicate
your acceptance in writing by signing a copy of the attached Agreement where
indicated below and returning it to ## in the ## Office in ## by [xx], 2014.

Market Price

The current price and historical market prices of shares in the common stock of
the Company are available on the Company’s website at http://www.bazaarvoice.com
by moving your mouse to the Investor relations tab at the bottom of the home
page.

The Australian dollar equivalent of the current market price of the shares in
the common stock of the Company, as published by NASDAQ as the closing price on
the last day on which the shares were traded before the date of this offer was
[## - Bazaarvoice to complete]

 

1



--------------------------------------------------------------------------------

Bazaarvoice Pte Ltd undertakes that it will, during each Offering Period make
available to you within a reasonable period of your request the Australian
dollar equivalent of the current market price of the shares in the common stock
of the Company, as published by NASDAQ as the closing price on the last day on
which the shares were traded before the day on which your request is received.

The Australian dollar equivalent of the current market price will be calculated
by reference to the exchange rate published by the Reserve Bank of Australia on
the business day before the date your request is received.

Australian Plan Account

Before purchasing shares of Common Stock, Bazaarvoice Pte Ltd will hold any
payroll deductions you authorize in trust for you in an account with
[##Bazaarvoice to insert name of bank once account established] which is
established and kept by Bazaarvoice Pte Ltd only for the purpose of depositing
contribution moneys and other money paid by employees for the shares on offer
under the Plan (the “Australian Plan Account”).

Subject to your right to discontinue your involvement in the Plan at any time,
any authorized deductions will be held in the Australian Plan Account between
the pay day on which the deduction is drawn until the first trading day on or
after March 20 and September 20 of each year.

Amounts held in the Australian Plan Account currently earn interest at a rate of
[##% - Bazaarvoice to insert interest rate once account established] per annum.

Financial and tax advice

Participation in the Plan is likely to have significant tax and financial
consequences for you. It is recommended that you seek professional independent
advice from your own tax adviser or accountant and financial product advice from
a licensed financial adviser.

 

 

BAZAARVOICE, Inc.

 

by

 

Print Name

 

Title

 

Date

TO ACCEPT THIS OFFER, PLEASE SIGN THE ATTACHED AGREEMENT

 

2



--------------------------------------------------------------------------------

BAZAARVOICE, INC.

2012 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

FOR NON-U.S. PARTICIPANTS

 

             Original Application Offering Date:              Change in Payroll
Deduction Rate

1. Election to Participate.

I,                             , hereby elect to participate in the Bazaarvoice,
Inc. 2012 Employee Stock Purchase Plan (the “Plan”) and subscribe to purchase
shares of the Company’s Common Stock in accordance with the Offer Document to
which this Subscription Agreement is attached, the Plan, attached hereto as
Exhibit A and this Subscription Agreement for Non-U.S. Participants (the
“Agreement”).

2. Payroll Deductions.

I hereby authorize payroll deductions from each paycheck in the amount of     %
of my Compensation on each payday (from 0 to 15%) during the Offering Period in
accordance with the Plan. (Please note that no fractional percentages are
permitted.)

I understand that said payroll deductions will be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.

I understand that payroll deductions in any currency other than U.S. dollars
will be converted from local currency to U.S. dollars on the Exercise Date based
on the local exchange rate in effect for the applicable month in which the
shares are purchased, as determined by the Administrator.

3. Prospectus; Participation Subject to Plan.

I have received a copy of the complete Plan and its accompanying prospectus. I
understand that my participation in the Plan is in all respects subject to the
terms of the Plan.

4. Issuance of Shares.

Shares of Common Stock purchased for me under the Plan will be issued in my
name.

5. Responsibility for Taxes.

I acknowledge that, regardless of any action taken by the Company or, if
different, my employer (the “Employer”), the ultimate responsibility for all
income tax, social security, payroll

 

3



--------------------------------------------------------------------------------

tax, fringe benefit, or other tax-related items related to my participation in
the Plan and legally applicable to me (“Tax-Related Items”) is and remains my
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Furthermore, I acknowledge that the Company and/or the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the option, including the
grant of the option, the purchase of shares of Common Stock under the Plan, the
subsequent sale of shares of Common Stock acquired under the Plan and the
receipt of any dividends; and (b) do not commit to and are under no obligation
to structure the terms of the grant of the option or any aspect of my
participation in the Plan to reduce or eliminate my liability for Tax-Related
Items or achieve any particular tax result. Further, if I become subject to
Tax-Related Items in more than one jurisdiction, I acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to the purchase of shares of Common Stock under the Plan or any other
relevant taxable or tax withholding event, as applicable, I agree to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items. In this regard, I authorize the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from my wages or other cash compensation paid to me
by the Company and/or the Employer; or (ii) withholding from proceeds of the
sale of the shares of Common Stock purchased under the Plan either through a
voluntary sale or through a mandatory sale arranged by the Company (on my behalf
pursuant to this authorization without further consent). The Company may
withhold or account for Tax-Related Items by considering maximum statutory
withholding rates, in which case I will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent.

Finally, I agree to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of my participation in the Plan or the purchase of shares of Common Stock that
cannot be satisfied by the means previously described. The Company may refuse to
purchase shares under the Plan on my behalf and refuse to issue or deliver the
shares or the proceeds of the sale of shares of Common Stock, if I fail to
comply with my obligations in connection with the Tax-Related Items.

6. Acknowledgements.

I acknowledge receipt of a copy of the Plan (including any applicable appendixes
or sub-plans thereunder) and represent that I am familiar with the terms and
provisions thereof, and hereby enter into this Agreement subject to all of the
terms and provisions thereof. I have reviewed the Plan (including any applicable
appendixes or sub-plans thereunder) and this Agreement in their entirety, and
have had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understand all of its terms and conditions. I hereby agree
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan or this Agreement.

The Company (which may or may not be my Employer) will administer the Plan from
outside my country of residence, and United States law will govern this
Agreement and my participation in the Plan.

 

4



--------------------------------------------------------------------------------

I acknowledge that benefits and rights provided under the Plan are wholly
discretionary and, although provided by the Company, do not constitute regular
or periodic payments.

Unless otherwise required by Applicable Laws, the benefits and rights provided
under the Plan are not to be considered part of my salary or compensation for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. I waive any and all rights to compensation or damages as a result of the
termination of employment with the Company or my Employer for any reason
whatsoever insofar as those rights result or may result from:

 

  (i) the loss or diminution in value of such rights under the Plan, or

 

  (ii) my ceasing to have any rights under, or ceasing to be entitled to any
rights under the Plan as a result of such termination.

The Plan is established voluntarily by the Company and may be modified, amended,
suspended or terminated by the Company at any time, as provided in the Plan.

I am voluntarily participating in the Plan. The Plan will not be deemed to
constitute part of the terms and conditions of my employment, and neither the
Company nor any Subsidiary, including the Employer, will not incur any liability
of any kind to me as a result of any change or amendment, or any cancellation,
of the Plan at any time.

The grant of the option shall not create a right to employment or be deemed to
constitute an employment or labor relationship of any kind with the Company or
any Subsidiary, including the Employer.

7. No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the Plan, or my
acquisition or sale of the underlying shares of Common Stock. I am hereby
advised to consult with my own personal tax, legal and financial advisors
regarding my participation in the Plan before taking any action related to the
Plan.

8. Data Privacy.

By entering into this Agreement, I hereby explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of my personal
data as described in this document by and among, as applicable, the Employer,
the Company and its Subsidiaries and affiliates, for the exclusive purpose of
implementing, administering and managing my participation in the Plan.

I understand that the Company and the Employer, its Parent or any Subsidiary may
hold certain personal information about me, including, but not limited to, my
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in my favor, for the purpose of implementing, administering and
managing the Plan (“Data”).

 

5



--------------------------------------------------------------------------------

I understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than my country. I understand that I may request a list with the names and
addresses of any potential recipients of the Data by contacting my local human
resources representative. I authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing my participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom I may elect to deposit any shares of stock acquired
upon settlement of the option. I understand that Data will be held only as long
as is necessary to implement, administer and manage my participation in the
Plan. I understand that I may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing my local human resources representative.
I understand, however, that refusing or withdrawing my consent may affect my
ability to participate in the Plan. For more information on the consequences of
my refusal to consent or withdrawal of consent, I understand that I may contact
my local human resources representative.

9. Governing Law; Choice of Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to its conflict of laws provisions.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Texas and agree that such litigation shall be conducted only in the courts of
Travis County, Texas, or the federal courts for the Western District of Texas,
and no other courts, where this grant is made and/or to be performed.

10. Language.

If I have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

11. Electronic Delivery and Participation.

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. I hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

6



--------------------------------------------------------------------------------

12. Severability.

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

13. Country-Specific Provisions.

The option shall be subject to any country-specific terms and conditions set
forth in any appendix to this Agreement (the “Appendix”) if I reside and/or work
in one of countries included in the Appendix. In addition, if I relocate to one
of the countries included in the Appendix, the terms and conditions for such
country will apply to me, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

14. Imposition of Other Requirements.

The Company reserves the right to modify the Plan and to impose other
requirements on my participation in the Plan, on the option and on any shares of
Common Stock purchased under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons. I agree to be
bound by such modifications regardless of whether notice is given to me of such
event, subject, in any case, to my right to withdrawal from participation in the
Plan. I further agree to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

15. Waiver.

I acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by me or any other participant.

16. Effectiveness of Agreement.

I hereby agree to be bound by the terms of the Plan. The effectiveness of this
Subscription Agreement is dependent upon my eligibility to participate in the
Plan.

 

Employee’s ID Number:

 

Employee’s Address:

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

* * * * * *

 

Dated:

 

 

Signature of Employee

 

7



--------------------------------------------------------------------------------

APPENDIX TO THE

BAZAARVOICE, INC.

2012 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

FOR NON-U.S. PARTICIPANTS

Terms and Conditions

This Appendix includes additional terms and conditions that govern the option
granted under the Plan if I reside and/or work in one of the countries listed
herein. Capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement, as applicable.

If I am a citizen or resident of a country other than the one in which I
currently reside and/or work, am considered a resident of another country for
local law purposes or transfer to another country after enrolling in the Plan,
the Company shall, in its discretion, determine to what extent the terms and
conditions herein will apply to me.

Notifications

This Appendix also includes information regarding certain other issues of which
I should be aware with respect to participation in the Plan. The information is
based on the securities, exchange control, income tax and other laws in effect
in the respective countries as of [                            ]. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that I not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time shares of Common Stock are
purchased on my behalf or I sell shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to my particular situation, and the Company is not in a position to assure
me of any particular result. Accordingly, I am advised to seek appropriate
professional advice as to how the relevant laws in my country of residence may
apply to my personal situation.

If I am a citizen or resident of a country other than the one in which I
currently reside and/or work, am considered a resident of another country for
local law purposes or transfer to another country after enrolling in the Plan, I
am advised to consult with my personal legal advisor to determine the extent to
which the notifications apply to my specific situation.

Australia

Terms and Conditions

Authorization for deductions. The following supplements Section 2 of the
Agreement:

All payroll deductions made in connection with participation under the Plan must
be authorized in the Agreement or on a form which accompanies the Agreement.

 

8



--------------------------------------------------------------------------------

Deductions held on trust. The following supplements Section 2 of the Agreement:

Before purchasing shares of Common Stock, the Company must hold any payroll
deductions I make in trust for me in an account of an Australian Authorised
Deposit-taking Institution as that term is defined in the Banking Act 1959 (Cth)
which is established and kept by the Company only for the purpose of depositing
contribution moneys and other money paid by employees for the shares on offer
under the Plan (the “Australian Plan Account”).

Right to discontinue at any time. The following supplements Section 16 of the
Agreement:

I may discontinue my participation under the Plan at any time by giving written
notice to the Company. As soon as practicable after I give the Company written
notice electing to discontinue my participation under the Plan the Company must
repay to me all money deposited with the Australian Plan Account in relation to
me, including any accumulated interest.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Bazaarvoice, Inc.

2012 Employee Stock Purchase Plan

 

10